                Case 2:20-cr-00018-RJB Document 13 Filed 05/20/20 Page 1 of 5




1                                                             The Honorable Ronald B. Leighton
2
3
4
5
6
                                UNITED STATES DISTRICT COURT FOR THE
7                                 WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
8
9     UNITED STATES OF AMERICA,
10                               Plaintiff,                NO. CR20-018RBL

11
                                                           STIPULATED MOTION FOR
12                         v.                              PROTECTIVE ORDER
13
      MICHAEL JOHN SCOTT,
14
                                 Defendant.
15
16
             The United States of America, by and through Brian T. Moran, United States
17
     Attorney for the Western District of Washington, and Marci L. Ellsworth and Karyn S.
18
     Johnson, Assistant United States Attorneys for said District, and Defendant Michael John
19
     Scott and his counsel, Amy Muth, hereby file this Stipulated Motion for Protective Order.
20
             As a part of its investigation into Defendant’s alleged drug trafficking activities,
21
     agents utilized a confidential source. The confidential source and Defendant exchanged
22
     text messages (which the government has already provided in discovery, with redactions)
23
     and six recorded telephone calls (which the government has not yet provided).
24
             The six recorded telephone calls (the “Protected Material”) will reveal the identity
25
     of the confidential source, since the source’s voice is clearly audible. The government is
26
     concerned that dissemination of the Protected Material may create opportunities for
27
28
      United States v. Scott / CR20-018RBL                                  UNITED STATES ATTORNEY
                                                                            1201 PACIFIC AVENUE, SUITE 700
      Stipulated Motion for Protective Order - 1
                                                                             TACOMA, WASHINGTON 98402
                                                                                    (253) 428-3800
               Case 2:20-cr-00018-RJB Document 13 Filed 05/20/20 Page 2 of 5




 1 witness intimidation or retaliation against the confidential source or his/her associates and
 2 family members.
 3          To forestall such witness intimidation or retaliation and protect the identity of the
 4 confidential source, the parties have stipulated to the entry of the proposed Protective
 5 Order accompanying this motion. In short, physical possession of the Protected Material
 6 would be limited to the attorney of record in this case, and to any investigators, expert
 7 witnesses, and other agents that the attorney of record hires in connection with this case
 8 (collectively referred to as “the defense team”), and to staff at the Federal Detention
 9 Center (FDC), where Defendant is detained. The Defendant would not be permitted to
10 possess or maintain copies of the Protected Material, but may review them in the FDC’s
11 Education Department (pursuant to their policies/practices). These proposed restrictions
12 are designed to permit full use of the Protected Material in the preparation of the defense
13 and to avoid dissemination of the Protected Material to other persons who have no
14 legitimate defense-related need for the information. They are not designed to prevent
15 counsel from fully discussing and reviewing the Protected Material with Defendant.
16                                          I.    LEGAL STANDARD
17          In federal criminal cases, the government’s discovery obligations are established
18 by Federal Rule of Criminal Procedure 16 (“Rule 16”), supplemented by the Local Rules
19 for the Western District of Washington (“Local Rules”), the Jencks Act, 18 U.S.C. §
20 3500, Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405 U.S. 150
21 (1972). Broadly speaking, these rules, statute, and cases, respectively, provide the
22 framework by which both parties are to produce discovery and by which a court can
23 regulate discovery before trial; require the government to produce its witnesses’ prior
24 statements after they testify at trial; place an obligation on the government to learn of and
25 disclose to the defense any exculpatory or impeachment evidence favorable to the
26 defendant that is in the government’s possession; and require the government to disclose
27 information which could be used to impeach its witnesses. See Fed. R. Cr. Pro. 16; 18
28 U.S.C. § 3500(a); Brady, 373 U.S. at 87; Giglio, 405 U.S. at 154-55.
     United States v. Scott / CR20-018RBL                                  UNITED STATES ATTORNEY
                                                                           1201 PACIFIC AVENUE, SUITE 700
     Stipulated Motion for Protective Order - 2
                                                                            TACOMA, WASHINGTON 98402
                                                                                   (253) 428-3800
               Case 2:20-cr-00018-RJB Document 13 Filed 05/20/20 Page 3 of 5




 1          There is otherwise “no general constitutional right to discovery in a criminal case,
 2 and Brady did not create one.” Weatherford v. Bursey, 429 U.S. 545, 559 (1977). The
 3 government’s discovery obligations are ongoing, but the government does not have to
 4 produce all of its discovery material at once and/or at the outset of the case. See, e.g.,
 5 Pennsylvania v. Ritchie, 480 U.S. 39, 60 (1987) (“the duty to disclose is ongoing”), Local
 6 Rule 16(d) (“continuing duty to disclose”), Fed. R. Crim. P. 16 and 26.2 (disclosure of
 7 witnesses’ prior statements not required until after witnesses testify on direct
 8 examination), Local Rule 16(f) (witness statements are to be produced “during the time
 9 of trial, or at any time if the parties agree”).
10          It is well established that the government has a qualified privilege to withhold the
11 identity of confidential sources. Indeed, as a general matter, there is no requirement that
12 the identity of any government witnesses, including confidential sources, be revealed
13 before trial. See Weatherford, 429 U.S. at 559 (no constitutional violation where
14 government did not reveal identity of confidential informant before the informant
15 testified at trial); Local Rule 16(f). To the contrary, “[t]he government has a limited
16 privilege to withhold an informant’s identity.” United States v. Henderson, 241 F.3d 638,
17 645 (9th Cir. 2000) (citing Roviaro v. United States, 353 U.S. 53, 59-61 (1957)). “The
18 purpose of the privilege is the furtherance and protection of the public interest in effective
19 law enforcement by preserving the anonymity of these informants.” United States v.
20 Amador-Galvan, 9 F.3d 1414, 1417 (9th Cir. 1993) (citing Roviaro, 353 U.S. at 59).
21                                II.      PROTECTIVE ORDER REQUEST
22          Pursuant to Fed. R. Crim. P. 16(d)(1), this Court has wide discretion to direct the
23 disclosure and dissemination of discovery materials:
24          At any time the court may, for good cause, deny, restrict, or defer discovery
            or inspection, or grant other appropriate relief. The court may permit a
25
            party to show good cause by a written statement that the court will inspect
26          ex parte. If relief is granted, the court must preserve the entire text of the
27          party’s statement under seal.

28 Fed. R. Crim. P. 16(d)(1).
     United States v. Scott / CR20-018RBL                                 UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     Stipulated Motion for Protective Order - 3
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
               Case 2:20-cr-00018-RJB Document 13 Filed 05/20/20 Page 4 of 5




1           The parties are stipulating to entry of a Protective Order that would prohibit the
2 physical dissemination of the Protected Material to Defendant, but would allow
3 Defendant to access it at the FDC as described in the proposed Protective Order. The
4 parties agree and stipulate that this is the only reasonable method by which the
5 government and the Court can ensure the safety of the confidential source and his/her
6 family and associates.
7                                                 III.   CONCLUSION
8           The parties respectfully request that this Court issue the proposed Protective Order
9 accompanying this motion.
10          DATED this 20th day of May 2020.
11
12                                                          Respectfully submitted,
13
                                                            BRIAN T. MORAN
14                                                          United States Attorney
15
16                                                          s/Marci L. Ellsworth
                                                            MARCI L. ELLSWORTH
17
                                                            KARYN S. JOHNSON
18                                                          Assistant United States Attorneys
19
20
                                                            s/ Amy Muth
21
                                                            AMY MUTH
22                                                          Counsel for MICHAEL JOHN SCOTT
23
24
25
26
27
28
     United States v. Scott / CR20-018RBL                                     UNITED STATES ATTORNEY
                                                                              1201 PACIFIC AVENUE, SUITE 700
     Stipulated Motion for Protective Order - 4
                                                                               TACOMA, WASHINGTON 98402
                                                                                      (253) 428-3800
               Case 2:20-cr-00018-RJB Document 13 Filed 05/20/20 Page 5 of 5




1                                       CERTIFICATE OF SERVICE
2           I hereby certify that on May 20, 2020, I electronically filed the foregoing with the
3 Clerk of the Court using the CM/ECF system which will send notification of such filing
4 to the attorney of record for the defendant.
5
6
                                                       /s/ Lisa Crabtree
7                                                     LISA CRABTREE
                                                      Paralegal
8
                                                      United States Attorney’s Office
9                                                     1201 Pacific Avenue, Suite 700
                                                      Tacoma, Washington 98402
10
                                                      Telephone: (253) 428-3800
11                                                    Fax: (253) 428-3826
                                                      E-mail: Lisa.Crabtree@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States v. Scott / CR20-018RBL                                 UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     Stipulated Motion for Protective Order - 5
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
